UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission File Number 814-00098 EQUUS TOTAL RETURN, INC. (Exact name of registrant as specified in its charter) Delaware 76-0345915 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Eight Greenway Plaza, Suite 930 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(713)529-0900 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company.Yes¨No x There were 8,861,646 shares of the registrant’s common stock, $.001 par value, outstanding, as ofNovember 10, 2010. 1 Index EQUUS TOTAL RETURN, INC. (A Delaware Corporation) INDEX PAGE PART I.FINANCIAL INFORMATION Item1. Financial Statements Balance Sheets 3 Statements of Operations 4 Statements of Changes in Net Assets 6 Statements of Cash Flows 7 Supplemental Information – Selected Per Share Data and Ratios 8 Schedule of Portfolio Securities 9 Notes to Financial Statements 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosure about Market Risk 32 Item 4. Controls and Procedures 32 PART II. OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 6. Exhibits 34 SIGNATURE 35 2 Index EQUUS TOTAL RETURN, INC. BALANCE SHEETS Part I. Financial Information Item1. Financial Statements September30, December 31, 2009 (in thousands, except per share amounts) (Unaudited) Assets Investments in portfolio securities at fair value: Control investments (cost at $34,171 and $35,315 respectively) $ $ Affiliate investments (cost at $923 and $8,973 respectively) Non-affiliate investments (cost at $20,305 and $13,350 respectively) Total investments in portfolio securities at fair value Restricted cash and temporary investments Cash Temporary cash investments Accounts receivable and other 47 Accrued interest receivable due from portfolio companies Deferred offering costs 65 - Total assets Liabilities Accounts payable and accrued liabilities $ $ Accounts payable to related parties - Borrowing under margin account Total liabilities Net assets $ $ Net assets consist of: Common stock, par value 9 9 Capital in excess of par value Undistributed net investment losses ) ) Unrealized depreciation of portfolio securities, net ) ) Total net assets $ $ Shares of common stock issued and outstanding, $.001 par value, 50,000 shares authorized Shares of preferred stock $.001 par value, 5,000 shares authorized, no shares outstanding - - Net asset value per share $ $ The accompanying notes are an integral part of these financial statements. 3 Index EQUUS TOTAL RETURN, INC. STATEMENTS OF OPERATIONS (Unaudited) Three months ended September 30, (in thousands, except per share amounts) Investment income: Interest and dividend income from portfolio securities: Control investments $ $ Affiliate investments 13 13 Non-affiliate investments Total interest and dividend income Interest from temporary cash investments 2 6 Total investment income Expenses: Compensation expense Professional fees Director fees and expenses 62 Mailing, printing and other expenses 37 52 General and administrative expense 42 81 Interest expense 7 11 Taxes 14 - Total expenses Net investment income 79 Net realized loss on portfolio securities: Temporary cash investments (1
